ON SUGGESTION OF ERROR
Counsel for appellee have suggested an inadvertence in our holding that "it is the company which primarily is assessed," as indicating that ad valorem assessments are in personam rather than in rem. If the premise were correct so would be also the conclusion. The statute, Code, 1942, Sec. 9833, uses this language both in its title and in its text, stating, ". . . an electric light company owning property not situated wholly in one county, shall be assessed . . ." By borrowing this language neither we nor the legislature were ignoring the fact that the assessment is in rem. On the other hand, it is thereby emphasized that the "company" is the sum total of its properties, and is therefore appraised and assessed with reference to its status as an integrated, homogeneous unit, which includes all of the component items of property necessary or expedient to the operation of such unit.
The contention still insisted upon, that the assessed items had been discontinued as operating components, is not borne out by the record, and if sustained, would of itself suggest the impropriety of an assessment thereof on the basis of valuation applicable to its appraisement as a functioning component of an operating unit. However, the matter of valuation is not for decision, but only the competency of the City to assess.
Overruled. *Page 158